Exhibit 10.3

EXECUTION COPY

AMENDMENT NO. 2

TO THE

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 2 TO THE SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT,
dated as of November 9, 2015 (this “Amendment”), to the Second Amended and
Restated Loan and Security Agreement dated as of December 31, 2013 (as amended
prior to the date hereof, the “Loan Agreement”), between and among, on the one
hand, the lenders from time to time party thereto (such lenders, together with
their respective successors and assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO
CAPITAL FINANCE, LLC, a California limited liability company, as successor in
interest to Wells Fargo Capital Finance, Inc. (“WFCF”), as the arranger and
administrative agent for the Lenders (in such capacity, the “Agent”), and, on
the other hand, LSB INDUSTRIES, INC., a Delaware corporation (“Parent”), each of
the Subsidiaries of Parent identified on the signature pages thereto as
Borrowers (such Subsidiaries, together with Parent, are referred to hereinafter
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as “Borrowers”).

WHEREAS, the Borrowers, the Lenders, and the Agent desire to enter into this
Amendment so as to amend the Loan Agreement as set forth herein subject to the
terms and conditions hereof;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Capitalized Terms. All capitalized terms used in this Amendment (including,
without limitation, in the recitals hereto) and not otherwise defined shall have
their respective meanings set forth in the Loan Agreement.

2. New Definitions. Section 1.1 of the Loan Agreement is hereby amended by
adding the following defined terms in proper alphabetical order:

““Amendment No. 2” means that certain Amendment No. 2 to the Second Amended and
Restated Loan and Security Agreement, dated as of November 9, 2015 among the
Loan Parties, the Lenders and the Agent.”

““Amendment No. 2 Effective Date” means the date that all of the conditions to
effectiveness set forth in Amendment No. 2 shall be satisfied (or waived by the
Agent in its sole discretion).”

3. Continuing Directors. The definition of “Continuing Directors” in Section 1.1
of the Loan Agreement is hereby amended and restated in its entirety, to read as
follows:

““Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Original Closing Date, and
(b) any individual who becomes a member of the Board of Directors after the
Original Closing Date if such individual was appointed or nominated for election
to the Board of Directors by a majority of the Continuing Directors.”



--------------------------------------------------------------------------------

4. Eligible Accounts. Clause (p) of the definition of “Eligible Accounts” in
Section 1.1 of the Loan Agreement is hereby amended and restated in its
entirety, to read as follows:

“(p) [Intentionally omitted].”

5. Indebtedness. The definition of “ Indebtedness” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety, to read as follows:

“Indebtedness” means (a) all obligations of a Loan Party for borrowed money,
(b) all obligations of a Loan Party evidenced by bonds, debentures, notes, or
other similar instruments and all reimbursement or other obligations of a Loan
Party in respect of letters of credit, bankers acceptances, interest rate swaps,
or other financial products, (c) all Capitalized Lease Obligations, (d) all
obligations or liabilities of others secured by a Lien on any asset of a Loan
Party, irrespective of whether such obligation or liability is assumed, (e) all
obligations of a Loan Party for the deferred purchase price of assets (other
than trade debt incurred in the ordinary course of a Loan Parties’ business and
repayable in accordance with customary trade practices), and (f) any obligation
of a Loan Party guaranteeing or intended to guarantee (whether directly or
indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse to a
Loan Party) any obligation of the type described in clauses (a) through
(e) above of any other Person.”

6. Permitted Liens. Clause (m) of the definition of “Permitted Liens” in
Section 1.1 of the Loan Agreement is hereby amended and restated in its
entirety, to read as follows:

“(m) Liens securing Indebtedness permitted under Section 7.1(l);”

7. Permitted Purchase Money Indebtedness. The definition of “Permitted Purchase
Money Indebtedness” in Section 1.1 of the Loan Agreement is hereby amended and
restated in its entirety, to read as follows:

““Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness outstanding as of such date of determination not to
exceed the greater of (x) $35,000,000 and (y) 5.5% of the total consolidated
assets of the Loan Parties and their Subsidiaries as reflected on their balance
sheet in accordance with GAAP.”

8. Purchase Money Indebtedness. The definition of “Purchase Money Indebtedness”
in Section 1.1 of the Loan Agreement is hereby amended and restated in its
entirety, to read as follows:

““Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
180 days after, the acquisition of any assets for the purpose of financing all
or any part of the acquisition cost thereof.”

 

2



--------------------------------------------------------------------------------

9. Collateral Reporting. Section 6.2 of the Loan Agreement is hereby amended by
deleting the phrase “If Excess Availability falls below $30,000,000, Daily;
otherwise such documents are not required” in the first row of the table in such
section and substituting therefor the following:

“If Excess Availability falls below $30,000,000, Weekly; otherwise such
documents are not required;”

10. Financing of Insurance Premiums. Section 7.1(l) of the Loan Agreement is
hereby amended and restated in its entirety, to read as follows:

“(l) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business, not in excess of the amount of such premiums;”

11. Disposal of Specified Orica Accounts. Section 7.4(c) of the Loan Agreement
is hereby amended and restated in its entirety, to read as follows:

“(c) [intentionally omitted];”

12. Prepayments of Permitted Purchase Money Indebtedness. Section 7.8(a) of the
Loan Agreement is hereby amended and restated in its entirety, to read as
follows:

“(a) Except in connection with (i) the Obligations in accordance with this
Agreement, (ii) the LSB Notes and any Permitted Purchase Money Indebtedness
(which may be prepaid, redeemed or repurchased by any Loan Party without
restriction) and (iii) a refinancing permitted by Section 7.1(d), prepay,
redeem, defease, purchase, or otherwise acquire any Indebtedness of any Loan
Party;”

13. Schedule A-1. Schedule A-1 to the Loan Agreement is hereby amended by
deleting it in its entirety and replacing it with Schedule A-1 attached hereto
and Schedule A-1 attached hereto shall be deemed to be attached as Schedule A-1
to the Loan Agreement.

14. Conditions Precedent. The effectiveness of this Amendment is subject to the
fulfillment, in a manner satisfactory to the Agent, of each of the following
conditions precedent (the first date upon which all such conditions shall have
been satisfied being herein called the “Amendment Effective Date”):

(a) Representations and Warranties; No Event of Default. The representations and
warranties contained herein, in Section 5 of the Loan Agreement and in each
other Loan Document and certificate or other writing delivered to the Agent or
any Lender pursuant hereto on or prior to the Amendment Effective Date (as
updated prior to the date hereof in accordance with the Loan Agreement) shall be
correct in all material respects on and as of the Amendment Effective Date as
though made on and as of such date, except to the extent that such
representations and warranties (or any schedules related thereto) expressly
relate solely to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects on and as of such
date); and after giving effect to the amendments, consents and waivers set forth
herein, no Default or Event of Default shall have occurred and be continuing on
the Amendment Effective Date or would result from this Amendment becoming
effective in accordance with its terms.

 

3



--------------------------------------------------------------------------------

(b) Delivery of Documents. The Agent shall have received on or before the
Amendment Effective Date the following, each in form and substance satisfactory
to the Agent and, unless indicated otherwise, dated the Amendment Effective
Date:

(i) counterparts of this Amendment duly executed by the Loan Parties, the Agent
and the Lenders.

15. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agent and the Lenders as follows:

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Section 5 of the Loan Agreement (as updated prior to the
date hereof in accordance with the Loan Agreement), and in each other Loan
Document and certificate or other writing delivered to the Agent or any Lender
pursuant hereto on or prior to the Amendment Effective Date are correct in all
material respects on and as of the Amendment Effective Date as though made on
and as of such date, except to the extent that such representations and
warranties (or any schedules related thereto) expressly relate solely to an
earlier date (in which case such representations and warranties are true and
correct in all material respects on and as of such date); and after giving
effect to the amendments, consents and waivers set forth herein, no Default or
Event of Default has occurred and is continuing on the Amendment Effective Date
or would result from this Amendment becoming effective in accordance with its
terms.

(b) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited partnership or limited liability company duly organized, validly
existing and in good standing under the laws of the state of its organization,
(ii) has all requisite power and authority to execute, deliver and perform this
Amendment and the other Loan Documents to which it is a party being executed in
connection with this Amendment, and to perform its respective obligations under
the Loan Agreement, as amended hereby, and (iii) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except where the failure to be so qualified
reasonably could not be expected to have a Material Adverse Change.

(c) Authorization, Etc. The execution, delivery and performance by each Loan
Party of this Amendment, and the performance by each Loan Party of the Loan
Agreement and the other Loan Documents to which it is a party, each as amended
hereby, (i) have been duly authorized by all necessary action on the part of
such Loan Party, (ii) do not and will not contravene such Loan Parties’ charter,
operating agreement or by-laws, any applicable law or any material contractual
restriction binding on it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
operations or any of its properties.

 

4



--------------------------------------------------------------------------------

16. Miscellaneous.

(a) Continued Effectiveness of the Loan Agreement. Except as otherwise expressly
provided herein, the Loan Agreement and the other Loan Documents are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, except that on and after the Amendment Effective Date (i) all
references in the Loan Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Loan Agreement shall mean
the Loan Agreement as amended by this Amendment, and (ii) all references in the
other Loan Documents to which any Loan Party is a party to the “Loan Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the Loan
Agreement shall mean the Loan Agreement as amended by this Amendment. Except as
expressly provided herein, the execution, delivery and effectiveness of this
Amendment shall not operate as an amendment, modification or waiver of any
right, power or remedy of the Lender under the Loan Agreement or any other Loan
Document, nor constitute an amendment of any provision of the Loan Agreement or
any other Loan Document.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

(c) Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.

(d) Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

(e) Costs and Expenses. The Borrowers jointly and severally agree to pay on
demand all reasonable fees, costs and expenses of the Agent and each Lender in
connection with the preparation, execution and delivery of this Amendment and
the other related agreements, instruments and documents.

(f) Amendment as Loan Document. Each Loan Party hereby acknowledges and agrees
that this Amendment constitutes a “Loan Document” under the Loan Agreement.
Accordingly, it shall be a Default under the Loan Agreement (i) if any
representation or warranty made by a Loan Party under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made or (ii) if Loan Parties fail to perform, keep, or observe any term,
provision, condition, covenant, or agreement contained in this Amendment.

(g) General Release. Each Loan Party hereby acknowledges and agrees that no Loan
Party has, as of the date of this Amendment, any defense, counterclaim, offset,
cross-complaint, claim or demand of any kind or nature whatsoever that can be
asserted to reduce or eliminate all or any part of its liability to repay the
obligations or to seek affirmative relief or damages of any kind or nature from
the Agent, any member of the Lender Group or any other Lender-Related Persons.
Each Loan Party hereby voluntarily and knowingly releases and forever discharges
the Agent, each member of the Lender Group, the other Lender-Related

 

5



--------------------------------------------------------------------------------

Persons and each of their respective predecessors, agents, employees, attorneys,
successors and assigns (collectively, the “Released Parties”) from all possible
claims, demands, actions, causes of action, damages, costs, expenses and
liabilities whatsoever, whether known or unknown, anticipated or unanticipated,
suspected or unsuspected, fixed, contingent or conditional, or at law or in
equity, in any case originating in whole or in part on or before the date this
Amendment is executed that any Loan Party may now or hereafter have against the
Released Parties, if any, irrespective of whether any such claims arise out of
contract, tort, violation of law or regulations, or otherwise, and that arise
from any Loans, the exercise of any rights and remedies under the Loan Agreement
or other Loan Documents, and/or negotiation for and execution of this Amendment,
including, without limitation, any contracting for, charging, taking, reserving,
collecting or receiving interest in excess of the highest lawful rate
applicable.

(h) WAIVER OF JURY TRIAL. EACH LOAN PARTY, THE AGENT AND THE LENDERS HEREBY
IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

Borrowers: LSB INDUSTRIES, INC., an Delaware corporation By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Interim CEO

CONSOLIDATED INDUSTRIES L.L.C.,

an Oklahoma limited liability company

By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   President CHEROKEE NITROGEN L.L.C., an
Oklahoma limited liability company By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   President

CLIMATE MASTER, INC.,

a Delaware corporation

By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

 

Amendment No. 2 to

Second Amended and Restated

Loan and Security Agreement



--------------------------------------------------------------------------------

CLIMATECRAFT, INC., an Oklahoma corporation By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

CLIMACOOL, CORP.,

an Oklahoma corporation

By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President INTERNATIONAL
ENVIRONMENTAL CORPORATION, an Oklahoma corporation By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

THERMACLIME TECHNOLOGIES, INC.,

an Oklahoma corporation

By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President KOAX CORP., an
Oklahoma corporation By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

 

Amendment No. 2 to

Second Amended and Restated

Loan and Security Agreement



--------------------------------------------------------------------------------

LSB CHEMICAL L.L.C., an Oklahoma limited liability company By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

EL DORADO CHEMICAL COMPANY,

an Oklahoma corporation

By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   President CHEMEX I CORP., an Oklahoma
corporation By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   President

TRISON CONSTRUCTION, INC.,

an Oklahoma corporation

By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

CLIMATECRAFT TECHNOLOGIES, INC.,

an Oklahoma corporation

By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

 

Amendment No. 2 to

Second Amended and Restated

Loan and Security Agreement



--------------------------------------------------------------------------------

SUMMIT MACHINE TOOL MANUFACTURING L.L.C., an Oklahoma limited liability company
By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

LSB-EUROPA LIMITED,

an Oklahoma corporation

By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

CHEROKEE NITROGEN HOLDINGS, INC.,

an Oklahoma corporation

By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

PRYOR CHEMICAL COMPANY,

an Oklahoma corporation

By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

CHEMICAL PROPERTIES L.L.C.,

an Oklahoma limited liability company

By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

 

Amendment No. 2 to

Second Amended and Restated

Loan and Security Agreement



--------------------------------------------------------------------------------

CHEMICAL TRANSPORT L.L.C., an Oklahoma limited liability company By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

THE CLIMATE CONTROL GROUP, INC.,

an Oklahoma corporation

By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

CEPOLK HOLDINGS INC.,

an Oklahoma corporation

By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   President

EL DORADO NITRIC L.L.C.,

an Oklahoma limited liability company

By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

LSB CAPITAL L.L.C.,

an Oklahoma limited liability company

By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

 

Amendment No. 2 to

Second Amended and Restated

Loan and Security Agreement



--------------------------------------------------------------------------------

EL DORADO AMMONIA L.L.C., an Oklahoma limited liability company By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

EDC AG PRODUCTS COMPANY L.L.C.,

an Oklahoma limited liability company

By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

EL DORADO ACID II, L.L.C.,

an Oklahoma limited liability company

By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

EL DORADO ACID, L.L.C.,

an Oklahoma limited liability company

By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

EL DORADO NITROGEN, L.P.

a Texas limited partnership

By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Executive Vice President

 

Amendment No. 2 to

Second Amended and Restated

Loan and Security Agreement



--------------------------------------------------------------------------------

XPEDIAIR, INC. an Oklahoma corporation By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   President

 

Amendment No. 2 to

Second Amended and Restated

Loan and Security Agreement



--------------------------------------------------------------------------------

Agent and Lenders: WELLS FARGO CAPITAL FINANCE, LLC, as Agent By:  

/s/ Matt Mouledous

Name:   Matt Mouledous Title:   VP WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
Lender By:  

/s/ Matt Mouledous

Name:   Matt Mouledous Title:   VP

 

Amendment No. 2 to

Second Amended and Restated

Loan and Security Agreement



--------------------------------------------------------------------------------

Second Amended and Restated

Schedule A-1

EXCLUDED ACCOUNTS

 

Account #

  

Account Name

  

Account Location

5S4-01030-1-9-EMT    LSB Capital L.L.C.   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

PO Box 2010

Lakewood, NJ 08701

5S4-04K92-1-8-EMT    LSB Capital L.L.C.   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

PO Box 2010

Lakewood, NJ 08701

422310    LSB Capital L.L.C.   

Bank of America, NA

Mail Code NC1-004-03-06

200 N College St

Charlotte, NC 28255

1B23567    LSB Capital L.L.C.   

Wells Fargo Securities, LLC

608 Second Avenue South, 10th Floor

Minneapolis, MN 55479

250679250    LSB Industries, Inc.   

JPMorgan Chase Bank, N.A.

PO Box 25848

Oklahoma City, OK 73125

5S405C17-1-6-EMT    LSB Industries, Inc.   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

PO Box 2010

Lakewood, NJ 08701

422978    LSB Industries, Inc.   

Bank of America, NA

Mail Code NC1-004-03-06

200 N College St

Charlotte, NC 28255

 

Schedule A-1